DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 8,243,543), hereinafter referred to as Shin in view of Kim (US 2020/0133505), hereinafter referred to as Kim and Miyazawa (US 2018/0017033), hereinafter referred to as Miyazawa.

Referring to claim 1, Shin teaches, as claimed, a semiconductor apparatus comprising: a data output path connected to a data input/output pad and configured to be input a data and output read data according to a read command (i.e.-a semiconductor memory device comprising a data output circuit configured to output read data, see fig. 1; and col. 3, lines 7-12).
However, Shin does not teach wherein at least one circuit configuration included in the data output path is configured to perform a pre-toggling operation of toggling the data at least once in an interval between a time point at which the read command has been generated and a time point at which the read data is outputted through the data output path, wherein a voltage level of the data input/output pad has been fixed during the interval. 
On the other hand, Kim discloses an electronic system comprised of a system on chip (SoC) and a memory device (page 2, ¶18), the SoC being configured to generate a read command and perform pre-toggling operation during a time interval before outputting the read data (page 7, ¶76, lines 1-3; and ¶78, lines 7-10). Furthermore, Miyazawa discloses a semiconductor apparatus configured to maintain constant voltage level during data output time interval (page 4, ¶57, lines 11-16 and page 5, ¶59, lines 6-10).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Shin and so that at least one circuit configuration included in the data output path is configured to perform a pre-toggling operation of toggling its own output signal at least once in an interval between a time point at which the read command has been generated and a time point at which the read data is outputted through the data output path, wherein a voltage level of the data input/output pad has been fixed during the interval, as taught by Kim and Miyazawa. The motivation for doing so would have been to correct any changes in phase alignment caused by I/O pad delay variations, in order to accurately synchronize captured read data to memory controller’s clock, and further to maintain the switch/cut-off circuit of the semiconductor device in the ON state.

As to claim 2, the modified Shin in view of Kim teaches the semiconductor apparatus according to claim 1, wherein the pre-toggling operation is performed in one of a pattern of repeating low-high levels and a pattern of repeating high-low levels (see Kim, page 7, ¶74, lines 1-4). 

As to claim 3, the modified Shin in view of Kim teaches the semiconductor apparatus according to claim 1, wherein the data output path comprises: a multiplexing circuit configured to generate multiplexed data by multiplexing data (i.e.-MUX 350A/350B, see fig. 3) and configured to perform the pre-toggling operation on the multiplexed data (see Kim, page 7, ¶78, lines 7-10).  
As to claim 4, the modified Shin in view of Kim teaches the semiconductor apparatus according to claim 3, further comprises a pre-driver configured to generate preliminary read data by driving the multiplexed data (i.e.-first serializer 300A, see fig. 3 and col. 5, lines 31-33); and a main driver configured to drive the preliminary read data and output the preliminary read data to the data input/output pad (i.e.-first serializer 300B, see fig. 3 and col. 5, lines 33-35), wherein the data output path is configured to perform the pretoggling operation on the multiplexed data and the preliminary read data (see Kim, page 7, ¶78, lines 7-10)

As to claim 5, the modified Shin teaches the semiconductor apparatus according to claim 3, wherein the multiplexing circuit comprises: a plurality of preliminary multiplexers (i.e.-MUX 320A/320B, see fig. 3) configured to generate a plurality of preliminary multiplexed data by multiplexing some data bits of the data, which are inputted to the plurality of preliminary multiplexers (col. 5, lines 44-49); and a main multiplexer (i.e.-MUX380, see fig. 3) configured to multiplex and output of the plurality of preliminary multiplexers, wherein the main multiplexer is configured to perform the pretoggling operation (col. 8, lines 12-17).

Referring to claims 6-10, the claims are substantially the same as claims 1-5, hence the rejection of claims 1-5 is applied accordingly.

Referring to claims 12-16, the claims are substantially the same as claims 1-5, hence the rejection of claims 1-5 is applied accordingly.
Claim Objections 
Claims 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.
Response to arguments
Applicant's arguments filed on 07/14/2021 have been fully considered but they are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184